10/8/2020                                                   Mail - Kim Parker, Esquire - Outlook
                    Case 1:19-cv-01410-ELH Document 141-1 Filed 10/08/20 Page 1 of 2

       RE: Second Amended Deposition
       Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
       Thu 10/8/2020 5:39 PM
       To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>
       Cc: Kim Parker, Esquire <kp@kimparkerlaw.com>; Silvestri, Michael <Michael.Silvestri@wilsonelser.com>
       Dear Counsel:

       In light of your client’s objections to the rulings of Judge Boardman, we request that the deposition for
       Tuesday be continued to allow a ruling on the objections, and our responses thereto. Otherwise, we
       intend to file an Emergency Motion for Protective Order to move the deposition.

       Further, please confirm if you intend to comply with the Court’s Order requiring the production of Dr.
       Abraham’s complete billing file to include records of all payments received and all notes related to
       research.

       Please note that we disagree that you are permitted to withdraw any previously produced documents from
       Dr. Abraham’s file under Federal Rule of Evidence 502. See also F.C. Cycles Int'l v. Fila Sport, S.p.A.,
       184 F.R.D. 64, 72-73 (D. Md. 1998) (quoting Jones, 696 F.2d at 1072) ("Intentional disclosure waives the
       privilege not only to the disclosed communication, but also to all 'other communications relating to the
       same subject matter.'") Please be advised that we reserve the right to use the production in discovery and
       at trial.

       Very truly yours,


       Brigitte Smith
       Attorney at Law
       Wilson Elser Moskowitz Edelman & Dicker LLP
       500 East Pratt Street, Suite 600
       Baltimore, MD 21202 -3173
       410.962.7224 (Direct)
       410.539.1800 (Main)
       410.962.8758 (Fax)
       brigitte.smith@wilsonelser.com
       From: Jessie Lyons Crawford, Esquire [mailto:a orneyjlcrawford@verizon.net]
       Sent: Wednesday, October 7, 2020 3:43 PM
       To: Smith, Brigi e <Brigi e.Smith@wilsonelser.com>
       Cc: kp@kimparkerlaw.com
       Subject: Second Amended Deposi on


       [EXTERNAL EMAIL]

       Dear Ms. Smith:

       Good afternoon.

       Please see attahed. Thank you.


       Jessie Lyons Crawford
       attorneyjlcrawford@verizon.net
https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAF1RpeNHPixApaX0e4IW%2…   1/2
10/8/2020                                              Mail - Kim Parker, Esquire - Outlook
                    Case 1:19-cv-01410-ELH Document 141-1 Filed 10/08/20 Page 2 of 2
       Law Office of Jessie Lyons Crawford, LLC
       2601 Maryland Avenue
       Baltimore, Maryland 21218
       410-662-1230/ Fax: 410-662-1238
       Mobile: 443-414-5785

       Notice: This electronic mail transmission may constitute a privileged attorney-client communication
       and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have
       received this transmission and you are not the intended person, you are not authorized to use this e-mail
       for any reason. If you are not the intended person, please delete it from your system without copying it,
       and notify the sender by reply e-mail. Thank you.

       CONFIDENTIALITY NOTICE: This electronic message is intended to be

       viewed only by the individual or entity to whom it is addressed.

       It may contain information that is privileged, confidential and

       exempt from disclosure under applicable law. Any dissemination,

       distribution or copying of this communication is strictly prohibited

       without our prior permission. If the reader of this message is not

       the intended recipient, or the employee or agent responsible for

       delivering the message to the intended recipient, or if you have

       received this communication in error, please notify us immediately by

       return e-mail and delete the original message and any copies of it

       from your computer system.



       For further information about Wilson, Elser, Moskowitz, Edelman &

       Dicker LLP, please see our website at www.wilsonelser.com or refer to

       any of our offices.

       Thank you.
       [ EXTERNAL ]




https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAF1RpeNHPixApaX0e4IW%2…   2/2
